—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Porzio, J.), dated June 1, 1999, which awarded the parties joint custody of their son, with physical custody to the father and liberal visitation to her.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant’s assigned counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous appealable issues which could be raised on appeal. The order appealed from was entered upon the appellant’s consent, and therefore is not appealable (see, Matter of Carey K., 265 AD2d 617; Matter of Chiakpo v Obi, 255 AD2d 579). Accordingly, the appeal is dismissed, and assigned counsel’s application is academic. Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.